Opinion issued September 17, 2013




                                               In The

                                       Court of Appeals
                                              For The

                                 First District of Texas
                                   ————————————
                                      NO. 01-13-00605-CR
                                   ———————————
                    IN RE STEVEN MICHAEL SHERRILL, Relator



                 Original Proceeding on Petition for Writ of Mandamus


                                 MEMORANDUM OPINION

          On July 15, 2013, the relator, Steven Michael Sherrill, filed a pro se petition

for writ of mandamus, requesting that we direct the trial court to provide him with,

or respond to his request for, a free transcript of his trial proceedings.1


1
    The underlying case is State v. Sherrill, No. 1068120, in the 263rd District Court of Harris
    County, Texas, the Honorable Jim Wallace presiding. We previously affirmed Sherrill’s
    conviction in this cause in Sherill v. State, No. 01-07-00503-CR, 2008 WL 4670606 (Tex.
    App.—Houston [1st Dist.] 2009, pet ref’d) (mem. op., not designated for publication). Because
    Sherill is entitled to a free copy of his transcript only for his initial appeal and Sherrill has
      We deny the petition for writ of mandamus.

                                       PER CURIAM

Panel consists of Justices Keyes, Higley, and Bland.

Do not publish. TEX. R. APP. P. 47.2(b).




 exhausted that appeal, he is not entitled to another free transcript. See Ex parte Trainer, 181
S.W.3d 358 (Tex. Crim. App. 2005); Escobar v. State, 880 S.W.2d 782, 783 (Tex. App.—
 Houston 1st Dist. 1993, no pet.).
                                                2